Citation Nr: 1616493	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for the residuals of chronic cholecystitis, status post cholecystectomy, to include as secondary to service connected hepatitis C.

2. Entitlement to service connection of pancreatitis, to include as secondary to service connected hepatitis C.

3. Entitlement to service connection of a kidney disability, to include as secondary to service connected hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The Board notes that the Veteran's original claim sought service connection for, among other things, gallstones, pancreatitis, and kidney stones "all as secondary to hep[atitis] C".  As will be discussed below, the Veteran's gallstones were initially believed to have caused pancreatitis.  However, subsequent examination of the Veteran has revealed that the Veteran never actually had pancreatitis, and so the Veteran's cholecystitis (inflammation of the gallbladder) was not related to pancreatitis.  For that reason, the Board has recharacterized the issues in this case to consider the Veteran's cholecystitis and pancreatitis claims separately.  

These claims were previously before the Board in April 2013, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  That development having been completed, the claims are once again before the Board for further appellate consideration.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Muskogee regional office.  A transcript of the hearing has been associated with the claims file.

This appeal was processed utilizing a paper claims file, as well as the electronic Veterans Benefits Management System and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1. There is a VA medical opinion that reflects the Veteran's chronic cholecystitis, status post cholecystectomy is not related to hepatitis C, and another that reflects it was aggravated by hepatitis C.  

2. The Veteran has never suffered from pancreatitis.

3. The Veteran's kidney disorder is not shown to be causally or etiologically related to his service, to include as secondary to his service connected hepatitis C.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for  chronic cholecystitis, status post cholecystectomy, as aggravated by service connected disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for service connection of the Veteran's pancreatitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for service connection of the Veteran's kidney disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, a November 2009 letter, sent prior to the initial unfavorable decision of this claim in January 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Veteran was also advised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  Accordingly, the Board finds that the VA has satisfied its duty to notify the Veteran, as required by the VCAA.  

With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that the Veteran's service treatment records have been obtained, as have the Veteran's post-service VA medical records and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA medical examinations of his cholecystitis and his kidney disorder in May 2010, May 2013, July 2013, and December 2013.  
The Board finds that the May 2010, May 2013, July 2013, and December 2013 examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include post-service treatment records with diagnostic testing results and direct physical examinations.  The opinions proffered also considered all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board also notes that this matter was previously remanded by the Board in April 2013 in order to obtain a medical opinion as to any aggravation that the Veteran's hepatitis C may have caused with respect to these claims.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

To that end, the May 2013 examiner's opinion was obtained and the Veteran was provided with an examination of his conditions in December 2013.  Together, these reports discuss the Veteran's gallstones, pancreatitis, and kidney disorder.  These reports also discuss the relation between these disorders and the Veteran's hepatitis C, including any aggravation that may exist.  Thus, the Board finds that there has been substantial compliance with the April 2013 remand order, and so the VA has satisfied its duty to assist the Veteran under the VCAA.  

Finally, the Board again notes that the Veteran previously testified before the undersigned in November 2011 at the Muskogee regional office.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veterans Law Judge clearly explained the issues relevant during the hearing.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board also notes the contention of the Veteran's representative during the hearing that the VA had violated its duty to assist the Veteran by seeking the May 2010 medical examination.  At the time, the Veteran also had a pending claim for service connection of liver cirrhosis, and so the RO sought a medical opinion as to any causal connection between the Veteran's cirrhosis and his service.  The Veteran's representative contended that this constituted development for the purpose of disproving the Veteran's claim, thus violating the VA's duty to assist.  However, the Board notes that the Veteran's claim for service connection of cirrhosis was granted in November 2011, and was incorporated into his service connection for hepatitis C.  Thus, the Veteran was not harmed by any potential error in seeking the May 2010 opinion, and the Board may continue to adjudicate the remaining claims.  

II. Analysis

As stated above, both of the Veteran's claims are seeking service connection.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, service connection may also be granted for a condition that is not directly caused by the Veteran's service, but which is caused or aggravated by a service-connected disorder.  38 C.F.R. § 3.310.  The term "aggravation" has been defined as a permanent worsening of the disability beyond the natural course of the condition.  See 38 C.F.R. § 3.306(a).  Still, VA may not grant service connection based on aggravation unless the record clearly establishes, by medical evidence, the baseline condition for the disability that is not service connected.

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board need not overtly discuss all evidence in the claims file. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Residuals of Cholecystitis

The Veteran was first diagnosed with a gallbladder condition in August 2009.  At that time, the Veteran was admitted to the hospital for kidney stones, and gallstones were then also found.  The Veteran then had his gallbladder removed laproscopically in October 2009.

The Veteran was examined by a VA medical professional in May 2010.  The examiner diagnosed the Veteran with chronic cholecystitis with gall stones, status post cholecystectomy.  The examiner also opined that it was less likely than not that this condition was causally or etiologically related to the Veteran's hepatitis C, as chronic cholecystitis is due to cystic duct obstruction, and not hepatitis C.

In May 2013 the Veteran's claims file was reviewed by another VA medical professional.  This examiner opined that the Veteran's "gallstone condition with pancreatitis" is "at least as likely as not permanently aggravated by hepatitis C with cirrhosis."  The examiner also stated that "the natural progression was altered or worsened by hepatitis C."  

In December 2013 the Veteran was again examined by a VA medical professional, who diagnosed the Veteran with chronic cholelithiasis, status post cholecystectomy.  The examiner also noted that the Veteran's condition had resolved since cholecystectomy in October 2009.

That being the relevant evidence in relation to the Veteran's claim for gallstones, the Board must determine whether the gallbladder condition, cholelithiasis, status post cholecystectomy was caused or aggravated by the Veteran's service, or any service-connected disability.  In short, the record contains no evidence that the Veteran's cholecystitis is directly related to his military service in any way.  That said, the Veteran alleged in his original claim that this condition was due to his service connected hepatitis C.  

To that end, the record contains the opinion of the May 2010 medical examiner, who stated that the Veteran's cholecystitis was less likely than not "related" to his hepatitis C.  The record also includes the statement of the May 2013 examiner, who opined that the Veteran's cholecystitis was at least as likely as not permanently aggravated by his hepatitis C.  

This being the relevant evidence as to this issue, the Board finds that the evidence is in relative equipoise as to the question of whether the Veteran's cholecystitis was at least as likely as not permanently worsened beyond the normal course of the illness.  Therefore, the Board is obligated to resolve this relative equipoise in favor of the Veteran, and so service connection for the residuals of the Veteran's cholecystitis, status post cholecystectomy, must be granted.

B. Pancreatitis

The Veteran was first diagnosed with pancreatitis in August 2009.  This diagnosis was made after the Veteran was found to have gallstones, as well as elevated amylase findings in his blood.  This diagnosis remained in effect when the Veteran was interviewed in July 2013 by a VA medical examiner, who also reviewed the Veteran's claims file.  After this interview, the examiner continued the diagnosis of pancreatitis, and opined that the Veteran's pancreatitis was less likely than not permanently aggravated by the Veteran's hepatitis C.  The examiner went on to opine that the Veteran's pancreatitis was more likely than not caused by hypertriglyceridemia, smoking, or the risk for pancreatitis assigned to the general population.  

Then the December 2013 VA medical examiner also examined the Veteran's pancreatitis, after which the examiner opined that since the Veteran's gallbladder had been removed; he should no longer experience any pancreatitis.  Still, the examiner noted consistently high levels of amylase in the Veteran's tests, which the examiner said was indicative of the fact that the Veteran never actually had pancreatitis.  Rather, the examiner explained that he believed the Veteran had benign macroamylasemia.  To support this change in diagnosis, the examiner provided a detailed statement as to the interrelation between macroamylasemia, amylase findings in the blood, cholecystitis, and pancreatitis.  This statement also discussed what the examiner would expect to see in a patient with pancreatitis, as compared to a patient with macroamylasemia. 

The examiner then opined that the Veteran's macroamylasemia was not caused, or worsened, by the Veteran's hepatitis C.  However, the examiner also stated that "presumed pancreatitis is less likely as not permanently aggravated or a result of" the Veteran's service, or his service connected disabilities.

This being the relevant evidence with respect to this claim, the Board concludes the Veteran does not have pancreatitis.  In making this determination, the Board finds the statement of the December 2013 medical examiner to be highly probative.  This opinion was formed after a longitudinal review of the Veteran's medical history, including his history of gallstones and high amylase findings.  As such, the examiner was highly informed as to the Veteran's medical history, thus lending credence to the examiner's conclusions.  Moreover, this opinion is highly credible given that the examiner provided a detailed rationale for his opinion that the Veteran never actually had pancreatitis, and this rationale included an explanation of why the Veteran was previously diagnosed with pancreatitis.  Accordingly, the Board finds that the Veteran is properly diagnosed with macroamylasemia, and not pancreatitis.  

That said, the December 2013 examiner explained that macroamylasemia occurs when the amylase enzyme binds to macromolecules, such as immunoglobulins.  The December 2013 examiner also explained that this condition results in elevated amylase levels in the patient's blood, and he described the condition as "benign".  Put another way, macroamylasemia does not cause the Veteran to experience any symptoms, limitations, or functional deficits which would impact his earning capacity.

Because this condition does not result in any such impact on the Veteran's functional or earnings capacity, it does not constitute a "disability" for the purposes of VA disability benefits under 38 C.F.R. §§ 3.303, 3.310.  See 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Rather, macroamylasemia is a laboratory finding which does not inherently manifest as any impairment of the Veteran's earning capacity. 

In summation, the Board finds that the Veteran does not have a current diagnosis of pancreatitis, as was demonstrated by the December 2013 VA examiner.  The Board also finds that the Veteran does have a current diagnosis of macroamylasemia, which is a laboratory finding and not a disability, for VA purposes.  Therefore, the Board must deny service connection as the Veteran does not have a current disability.  See 38 C.F.R. § 3.303; Allen v. Brown, 7 Vet. App. 439, 448; Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

C. Kidney Disorder

As was noted above, the first indication in the Veteran's medical records of any kidney disorder came in August 2009, when the Veteran was hospitalized for kidney stones.  The Veteran has also stated that he was again diagnosed with left kidney stones in October 2009, which were medically removed.  

The Veteran's medical records also include several abdominal CT scans.  The first of these scans was performed in August 2009, at which time the Veteran's kidneys were found to be within normal limits, though a 6 millimeter ureteral stone was noted.  Then in April 2012, a CT scan showed bilateral punctate non-obstructing renal calculi, a finding which was repeated in August 2013.  

The Veteran was first examined by a VA medical professional for a kidney disorder in May 2010.  At this time, the examiner stated the opinion that the Veteran's kidney stones were less likely than not caused by his hepatitis C.  The examiner went on to explain that kidney stones are caused by metabolic factors, including calcium, oxalate, uric acid, and cysteine levels in the blood.  The examiner also stated that dietary factors can increase the risk for kidney stones.

This condition was also considered in the report of the May 2013 examiner.  In this report, the examiner stated that "the Veteran's kidney stone condition is less likely as not permanently worsened by hepatitis C".  

That being the relevant evidence in this case, the Board finds that the Veteran does have a current kidney disorder, but the record contains no evidence that the Veteran's kidney disorder is directly related to his service.  Accordingly, the Board must again turn to the issue of secondary service connection.

To that end, the Board notes that the record also contains no probative evidence of any kind to suggest that the Veteran's kidney stones are caused, or aggravated, by his service connected hepatitis C.  More specifically, the Board notes the opinion of the May 2010 examiner who opined that the Veteran's kidney disorder was not caused by his hepatitis. Further, the May 2010 examiner's report is clear as to the causes of kidney stones, which do not include hepatitis C.  The Board also notes the opinion of the May 2013 examiner who opined that the Veteran's kidney disorder was less likely than not aggravated by his hepatitis C.  

There being no evidence to positively indicate that the Veteran's kidney stones are related to his hepatitis C, the Board finds that the preponderance of the evidence is also against this claim for service connection.  Therefore, the "benefit of the doubt" rule is not implicated, and the Board must deny this claim as well.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of chronic cholecystitis, status post cholecystectomy, as secondary to service-connected hepatitis C, is granted.

Service connection of pancreatitis, to include as secondary to service-connected hepatitis C, is denied.

Service connection for a kidney disability, to include as secondary to service-connected hepatitis C, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


